

	

		II

		109th CONGRESS

		1st Session

		S. 1819

		IN THE SENATE OF THE UNITED STATES

		

			October 4, 2005

			Mr. Santorum (for

			 himself and Mr. Bennett) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to increase

		  participation and savings in cash or deferred plans through automatic

		  contribution and default investment arrangements, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the 401(k) Enhancement Act:

			 Encouraging Retirement Savings.

		2.Increasing

			 participation and savings in cash or deferred plans through automatic

			 contribution arrangements

			(a)In

			 generalSection 401(k) of the Internal Revenue Code of 1986

			 (relating to cash or deferred arrangement) is amended by adding at the end the

			 following new paragraph:

				

					(13)Nondiscrimination

				requirements for automatic contribution trusts

						(A)In

				generalA cash or deferred arrangement shall be treated as

				meeting the requirements of paragraph (3)(A)(ii) if such arrangement

				constitutes an automatic contribution trust.

						(B)Automatic

				contribution trust

							(i)In

				generalFor purposes of this paragraph, the term automatic

				contribution trust means an arrangement—

								(I)except as

				provided in clause (ii), under which each employee eligible to participate in

				the arrangement is treated as having elected to have the employer make elective

				contributions in an amount equal to the applicable percentage of the employee’s

				compensation, and

								(II)which meets the

				requirements of subparagraphs (C) and (D).

								(ii)Exceptions

								(I)Employer

				election with respect to existing employeesAn employer may elect

				not to have clause (i)(I) apply to all employees who were eligible to

				participate in the arrangement (or a predecessor arrangement) immediately

				before the first date on which the arrangement is an automatic contribution

				trust. The employer shall make the election under this subclause before such

				first date.

								(II)Election

				outEach employee eligible to participate in the arrangement may

				specifically elect not to have contributions made under clause (i), and such

				clause shall cease to apply to compensation paid on or after the effective date

				of the election.

								(iii)Applicable

				percentageFor purposes of this subparagraph—

								(I)In

				generalThe term applicable percentage means, with

				respect to any employee, the percentage (not less than 3 percent) determined

				under the arrangement.

								(II)Increase in

				percentageIn the case of the second plan year beginning after

				the first date on which the election under clause (i)(I) is in effect with

				respect to the employee and any succeeding plan year, the applicable percentage

				shall be a percentage equal to the sum of the applicable percentage for the

				employee as of the close of the preceding plan year plus the number of

				percentage points (not less than 1 percentage point) specified by the plan.

				Such increase shall continue until the applicable percentage is at least 10

				percent or such higher percentage specified by the plan.

								(C)Matching or

				nonelective contributions

							(i)In

				generalThe requirements of this subparagraph are met if, under

				the arrangement, the employer—

								(I)makes matching

				contributions on behalf of each employee who is not a highly compensated

				employee in an amount equal to 50 percent of the elective contributions of the

				employee to the extent such elective contributions do not exceed 6 percent of

				compensation; or

								(II)is required,

				without regard to whether the employee makes an elective contribution or

				employee contribution, to make a contribution to a defined contribution plan on

				behalf of each employee who is not a highly compensated employee and who is

				eligible to participate in the arrangement in an amount equal to at least 3

				percent of the employee’s compensation,

								The rules of

				clauses (ii) and (iii) of paragraph (12)(B) shall apply for purposes of

				subclause (I). The rules of paragraph (12)(E)(ii) shall apply for purposes of

				subclauses (I) and (II).(ii)Other

				plansAn arrangement shall be treated as meeting the requirements

				under clause (i) if any other plan maintained by the employer meets such

				requirements with respect to employees eligible under the arrangement.

							(D)Notice

				requirements

							(i)In

				generalThe requirements of this subparagraph are met if the

				requirements of clauses (ii) and (iii) are met.

							(ii)Reasonable

				period to make electionThe requirements of this clause are met

				if each employee to whom subparagraph (B)(i) applies—

								(I)receives a notice

				explaining the employee’s right under the arrangement to elect not to have

				elective contributions made on the employee’s behalf, and how contributions

				made under the arrangement will be invested in the absence of any investment

				election by the employee, and

								(II)has a reasonable

				period of time after receipt of such notice and before the first elective

				contribution is made to make such election.

								(iii)Annual notice

				of rights and obligationsThe requirements of this clause are met

				if each employee eligible to participate in the arrangement is, within a

				reasonable period before any year, given notice of the employee’s rights and

				obligations under the arrangement.

							The

				requirements of clauses (i) and (ii) of paragraph (12)(D) shall be met with

				respect to the notices described in clauses (ii) and (iii) of this

				subparagraph.

			(b)Matching

			 contributionsSection 401(m) of the Internal Revenue Code of 1986

			 (relating to nondiscrimination test for matching contributions and employee

			 contributions) is amended by redesignating paragraph (12) as paragraph (13) and

			 by inserting after paragraph (11) the following new paragraph:

				

					(12)Alternate

				method for automatic contribution trustsA defined contribution

				plan shall be treated as meeting the requirements of paragraph (2) with respect

				to matching contributions if the plan—

						(A)meets the

				contribution requirements of subparagraphs (B)(i) and (C) of subsection

				(k)(13);

						(B)meets the notice

				requirements of subparagraph (D) of subsection (k)(13); and

						(C)meets the

				requirements of paragraph (11)(B) (ii) and

				(iii).

						.

			(c)Exclusion from

			 definition of Top-Heavy plans

				(1)Elective

			 contribution ruleClause (i) of section 416(g)(4)(H) of the

			 Internal Revenue Code of 1986 is amended by inserting or

			 401(k)(13) after section 401(k)(12).

				(2)Matching

			 contribution ruleClause (ii) of section 416(g)(4)(H) of such

			 Code is amended by inserting or 401(m)(12) after section

			 401(m)(11).

				(d)Definition of

			 compensation

				(1)Base pay or

			 rate of payThe Secretary of the Treasury shall, not later than

			 December 31, 2006, modify Treasury Regulation section 1.414(s)–1(d)(3) to

			 facilitate the use of the safe harbors in sections 401(k)(12), 401(k)(13),

			 401(m)(11), and 401(m)(12) of the Internal Revenue Code of 1986, and in

			 Treasury Regulation section 1.401(a)(4)–3(b), by plans that use base pay or

			 rate of pay in determining contributions or benefits. Such modifications shall

			 include increased flexibility in satisfying section 414(s) of such Code in any

			 case where the amount of overtime compensation payable in a year can vary

			 significantly.

				(2)Application of

			 requirements to separate payroll periodsNot later than December

			 31, 2005, the Secretary of the Treasury shall issue rules under subparagraphs

			 (B)(i) and (C)(i) of section 401(k)(13) of such Code and under clause (i) of

			 section 401(m)(12)(A) of such Code that, effective for plan years beginning

			 after December 31, 2005, permit such requirements to be applied separately to

			 separate payroll periods based on rules similar to the rules described in

			 Treasury Regulation sections 1.401(k)–3(c)(5)(ii) and 1.401(m)–3(d)(4).

				(e)Section

			 403(b) ContractsParagraph (11)

			 of section 401(m) of the Internal Revenue Code of 1986 is amended by adding at

			 the end the following:

				

					(C)Section

				403(b) contractsAn annuity

				contract under section 403(b) shall be treated as meeting the requirements of

				paragraph (2) with respect to matching contributions if such contract meets

				requirements similar to the requirements under subparagraph

				(A).

					.

			(f)Investments and

			 preemption

				(1)Control deemed

			 to have been exercised with respect to default investment

			 arrangementsSection 404(c) of the Employee Retirement Income

			 Security Act of 1974 (29 U.S.C. 1104(c)) is amended by adding at the end the

			 following new paragraph:

					

						(4)Treatment of

				default investment arrangement

							(A)In

				generalA participant in an individual account plan shall, for

				purposes of paragraph (1), be treated as exercising control over the assets in

				the account with respect to the amount of contributions made under a default

				investment arrangement.

							(B)Default

				investment arrangement definedFor purposes of this paragraph,

				the term default investment arrangement means an

				arrangement—

								(i)which meets the

				requirements of subparagraph (C),

								(ii)under which the

				participant is treated as having elected to have the employer exercise control

				over the assets in his account until the participant specifically elects to

				exercise such control, and

								(iii)under which

				assets described in clause (ii) are invested in accordance with regulations

				prescribed by the Secretary.

								Such

				regulations shall provide guidance on the appropriateness of designating

				default investments that include a mix of asset classes consistent with

				long-term capital appreciation. The regulations shall also provide guidance on

				the designation of default investments in individual account plans that are not

				designed to meet the requirements of this section.(C)Notice

				requirements

								(i)Time for

				noticeThe administrator of a default investment arrangement

				shall, within a reasonable period before each plan year, give to each employee

				to whom a default investment arrangement applies for such plan year notice of

				the employee's rights and obligations under the arrangement which—

									(I)is sufficiently

				accurate and comprehensive to apprise the employee of such rights and

				obligations, and

									(II)is written in a

				manner calculated to be understood by the average employee to whom the

				arrangement applies.

									(ii)Form of

				notice; responseA notice shall not be treated as meeting the

				requirements of clause (i) with respect to an employee unless—

									(I)the notice

				includes a notice explaining the employee's right under the arrangement to

				elect to exercise control over the assets in his account,

									(II)the employee has

				a reasonable period of time after receipt of the notice described in subclause

				(I) and before the assets are first invested to make such election, and

									(III)the notice

				explains how contributions made under the arrangement will be invested in the

				absence of any investment election by the

				employee.

									.

				(2)Preemption of

			 conflicting state regulationSection 514 of such Act (29 U.S.C.

			 1144) is amended by adding at the end the following new subsection:

					

						(e)Automatic

				contribution arrangements

							(1)In

				generalNotwithstanding any other provision of this section, any

				law of a State which would directly or indirectly prohibit or restrict the

				inclusion in any plan of an automatic contribution arrangement shall be

				superseded. The Secretary may prescribe regulations which would establish

				minimum standards that such arrangements would be required to satisfy in order

				for this subsection to apply.

							(2)Automatic

				contribution arrangement definedFor purposes of this subsection,

				the term automatic contribution arrangement means an

				arrangement—

								(A)which meets the

				requirements of paragraph (3),

								(B)under which a

				participant may elect to have the employer make payments as contributions under

				the plan on behalf of the participant, or to the participant directly in

				cash,

								(C)under which the

				participant is treated as having elected to have the employer make such

				contributions in an amount equal to a uniform percentage of compensation

				provided under the plan until the participant specifically elects not to have

				such contributions made (or specifically elects to have such contributions made

				at a different percentage), and

								(D)under which

				contributions described in subparagraph (C) are invested in accordance with

				regulations prescribed by the Secretary.

								Such

				regulations shall provide guidance on the appropriateness of designating

				default investments that include a mix of asset classes consistent with

				long-term capital appreciation.(3)Notice

				requirement

								(A)In

				generalThe administrator of an individual account plan shall,

				within a reasonable period before each plan year, give to each employee to whom

				an automatic contribution arrangement applies for such plan year notice of the

				employee's rights and obligations under the arrangement which—

									(i)is sufficiently

				accurate and comprehensive to apprise the employee of such rights and

				obligations, and

									(ii)is written in a

				manner calculated to be understood by the average employee to whom the

				arrangement applies.

									(B)Other

				requirementsA notice shall not be treated as meeting the

				requirements of subparagraph (A) with respect to an employee unless—

									(i)the notice

				includes a notice explaining the employee's right under the arrangement to

				elect not to have elective contributions made on the employee's behalf (or to

				elect to have such contributions made at a different percentage),

									(ii)the employee has

				a reasonable period of time after receipt of the notice described in clause (i)

				and before the first elective contribution is made to make such election,

				and

									(iii)the notice

				explains how contributions made under the arrangement will be invested in the

				absence of any investment election by the

				employee.

									.

				(g)Corrective

			 distributions

				(1)In

			 generalSection 414 of the Internal Revenue Code of 1986

			 (relating to definitions and special rules) is amended by adding at the end the

			 following new subsection:

					

						(w)Automatic

				contribution arrangements

							(1)In

				generalFor purposes of this title, the amount of any corrective

				distribution from a plan shall be treated as if such amount had never been held

				in such plan and shall be treated as a payment of compensation from the

				employer maintaining the plan to the employee receiving such

				distribution.

							(2)Corrective

				distributionFor purposes of this subsection, the term

				corrective distribution means a distribution from an applicable

				employer plan of all amounts attributable to an erroneous automatic

				contribution.

							(3)Erroneous

				automatic contributionFor purposes of this subsection, the term

				erroneous automatic contribution means an elective contribution

				made on behalf of an employee under any applicable employer plan pursuant to a

				plan provision treating the employee as having elected to have the employer

				make such elective contribution until the employee affirmatively elects not to

				have such contribution made or affirmatively elects to make contributions at a

				specified level, if the following requirements are satisfied:

								(A)Within the

				applicable period, the employee notifies the plan administrator that the

				employee elects to have the elective contribution treated as an erroneous

				automatic contribution.

								(B)The sum of the

				elective contributions that are treated as erroneous automatic contributions

				with respect to an employee does not exceed $500.

								(4)Applicable

				employer planFor purposes of this subsection, the term

				applicable employer plan has the meaning given such term by

				subsection (v)(6)(A).

							(5)Applicable

				periodFor purposes of this subsection, the term applicable

				period means, with respect to an employee, the 3-month period that

				begins on the first date that an amount is withheld from compensation payable

				to the employee in order to make a plan contribution pursuant to a plan

				provision described in paragraph

				(3).

							.

				(2)Vesting

			 conforming amendments

					(A)Internal

			 Revenue Code of 1986

						(i)Section

			 411(a)(3)(G) of such Code is amended by inserting an erroneous automatic

			 contribution under section 414(w), after

			 402(g)(2)(A),.

						(ii)The heading of

			 section 411(a)(3)(G) of such Code is amended by inserting “or erroneous automatic

			 contribution” before the period.

						(iii)Section

			 401(k)(8)(E) of such Code is amended by inserting an erroneous automatic

			 contribution under section 414(w), after

			 402(g)(2)(A),.

						(iv)The heading of

			 section 401(k)(8)(E) of such Code is amended by inserting “or erroneous automatic

			 contribution” before the period.

						(B)Employee Retirement Income Security Act of

			 1974Section 203(a)(3)(F) of the

			 Employee Retirement Income Security Act of

			 1974 (29 U.S.C. 1053(a)(3)(F)) is amended by inserting an

			 erroneous automatic contribution under section 414(w) of such Code,

			 after 402(g)(2)(A) of such Code,.

					(h)Effective

			 date

				(1)In

			 generalExcept as provided in paragraph (2), the amendments made

			 by this section shall apply to plan years beginning after December 31,

			 2005.

				(2)Section

			 403(b) contractsThe amendments

			 made by subsection (e) shall apply to years beginning after December 31,

			 1998.

				(3)RegulationsFinal

			 regulations under section 404(c)(4)(B)(iii) of the

			 Employee Retirement Income Security Act of

			 1974 (added by this section) shall be issued no later than 6 months

			 after the date of enactment of this Act.

				

